                            IN THE UNITED STATES DISTRICT COURT 
                         FOR THE WESTERN DISTRICT OF TENNESSEE 
                                     WESTERN DIVISION 
                                               
UNITED STATES OF AMERICA,                     ) 
                                              ) 
     Plaintiff,                               ) 
                                              ) 
vs.                                           )                No. 1:17‐cr‐10022‐STA 
                                              ) 
ADDIE COLE,                                   ) 
                                              ) 
     Defendant.                               ) 


                                  ORDER AND NOTICE OF RESETTING 

                                                     
       The sentencing date in this matter is currently set for October 23, 2018 @ 11:00 a.m. before 

Chief Judge S. Thomas Anderson. Pursuant to the Defendant’s Motion to Continue, the Sentencing 

Hearing in the above styled matter is hereby reset to November 9, 2018 @ 11:00 a.m. before Chief 

Judge S. Thomas Anderson; Courtroom #1, 4th Floor, US Courthouse, Jackson, Tennessee. 

        

       Enter this the 17th day of October 2018.  

 

                                                       s/S. Thomas Anderson 
                                                       CHIEF JUDGE S. THOMAS ANDERSON 
 
